Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Applicant’s amendments dated 2/3/2022 are considered and entered into record. Claims 1 and 14 are amended. New claims 35-40 are added. Claims 1, 3-4, 6-9, 12-19, 22, 26-28, 32 and 35-40 are pending in the instant application. 

Restriction modification
3.		Pursuant to the Applicant initiated Interview dated 1/31/2022 (refer to attached Interview summary), and reiterated in Applicant’s Remarks (page 8, Interview Summary), the following modification in restriction is set forth. Applicant notes that the sequences of claim 16 are di-scFv constructs that would share the same or corresponding technical feature of an elected set of six CDRs as in part (ii) of the second restriction requirement.
	Paragraph 5 of the Office Action dated 9/25/2021 is modified as below. Portions that are struck through or are within parenthesis indicate deletions, while portions that are underlined indicate insertions.
	5.	A further restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The applicant is required to elect one cell penetrating anti-DNA binding protein or anti-DNA Fv fragment having the following corresponding sequences for prosecution:
(i) light and heavy chain variable region sequences as in claims 3, 14; and 16; and
(ii) CDR sequences as in claims 1 and 14.

	
Election with traverse
4.		Applicant’s election with traverse of Group I as the first restriction requirement; VH of SEQ ID NO: 21; VL of SEQ ID NO: 27; VH CDRs of SEQ ID NOs 1, 3, 4; VL CDRs of SEQ ID NOs: 6, 7, 8; and SEQ ID NO: 41 of claim 16 (corresponding to Variant 13), as the second restriction requirement; and election without traverse of “brain cancer” as the cancer species, in the reply filed on 3 February 2022, is acknowledged.
5.		The traversal is on the ground(s) that: the “Office’s finding of lack of unity is in error”. Applicant argues that the present application is filed under 35 USC 371, and therefore, is subjected to restriction requirement under PCT guidelines. Applicant contends that the special technical features relate to cell penetrating anti-DNA binding protein or cell penetrating anti-DNA FV fragment with an antigen binding domain having VH and VL CDR sequences as instantly recited in claims 1 and 14. Applicant asserts that all binding proteins and Fv fragments of claims 1 and 14 as well as those depending therefrom, share common structural features, hence the claims are unified in accordance with PCT Rule 13. Applicant provides a marked-up list of the instantly claimed sequences. Applicant also argues that Groups II and III depend directly or indirectly from claim 1 of Group I, therefore, incorporate all the technical features of the product of claim 1. Applicant requests withdrawal of the restriction requirement and rejoinder of all pending claims.
6.		Applicant’s arguments are fully considered, however, are persuasive in part. Examiner thanks Applicant for the submission of an overview of the claimed sequences. Upon consideration of Applicant’s arguments and upon reviewing the presented sequence Exhibit, the further (second) restriction requirement of one cell penetrating anti-DNA binding protein or anti-DNA Fv fragment (see para 5 of the last Office Action and modified as above) is hereby withdrawn. All sequences recited in claims 1, 3, 14, 16 and new claims 35-38 will be considered for examination in this Office Action. Upon withdrawal of the second restriction requirement, non-elected sequences -- VH CDRs of SEQ ID NOs: 1, 2, 4, VL CDRs of SEQ ID NOs: 5, 7, 8; VH of SEQ ID NOs: 17-20, 22-23; VL CDRs of SEQ ID NOs: 24-26, 28-29, and full length sequences of the cell penetrating anti-DNA Fv fragment of SEQ ID NOs: 32-40, 42-47, will be rejoined with the elected sequences and considered for instant examination.  
7.		In view of the withdrawal of the restriction requirement with respect to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
8.		Applicant’s argument with regards to Groups II and III is fully considered, however, is not found to be persuasive for reasons stated in the previous Office Action. With respect to the protein versus nucleic acid product claims, it is stated that the protein of Group I and the nucleic acid of Group II do not recite the same technical feature, as the products are structurally different. Neither the special technical feature of a cell-penetrating anti-DNA binding protein or a cell penetrating anti-DNA Fv fragment with an antigen binding domain, is required by the nucleic acid of Group II, nor the special technical feature of a nucleic acid encoding a binding protein, and an expression construct or recombinant cell comprising the same, is required by the cell-penetrating anti-DNA binding protein pf Group I. Note that PCT Rule 13 does not provide for multiple products or methods within a single application.   
9.		Applicant’s comment that the restriction of product and method claims is not accurate as all pending claims relate to the same invention and the Office has not provided a rationale for lack of unity is considered, but not found to be persuasive. The claims in the national stage application can be restricted on the basis of lack of unity of invention at the discretion of the examiner. See 37 CFR 1.499. Additionally, claim 1 is anticipated by Armstrong et al, WO 2016/033324, 3/3/2016 (IDS), for reasons described in this Office Action. As stated in MPEP 1850(II) the “Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration.”, That the claimed binding protein is not a technical feature that defines a contribution over the prior art, has been established in this Office Action, hence there is a lack of unity of invention. Therefore, the claimed anti-DNA binding protein is not a technical feature that defines a contribution over the prior art.  The restriction between product and method claims is therefore, proper and is maintained.
10.		Applicant is reminded that, upon allowance, the first enabled method of using the claimed cell penetrating anti-DNA binding protein will be rejoined to the examined Invention.  However, until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims should be maintained (In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b), 1184 O.G. 86 March 26, 1996).
11.		The requirement is still deemed proper and is therefore made FINAL.
12.		Claims 18-19, 22, 26-28 and 32 are withdrawn from further consideration pursuant to 37
CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3 February 2022.
13.		Claims 1, 3-4, 6-9, 12-17 and 35-40, drawn to a cell-penetrating anti-DNA binding protein, or a cell penetrating anti-DNA Fv fragment with an antigen binding domain, are being considered for examination in the instant application.



Claim Rejections - 35 USC § 112 – Written Description
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

15.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.		Claims 14-15 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. 
17.		Claim 14 is directed to a cell penetrating anti-DNA binding protein comprising an antigen binding domain that binds to DNA and comprises a heavy chain variable region (VH) comprising the CDRS of SEQ ID NOs: 1, 2/3, 4 and a light chain variable region or VL comprising the CDRS of SEQ ID NOs: 5/6, 7, 8, OR a VH and a VL comprising at least 95% identity to the recited sequences, wherein the binding protein is a di-scFv (claim 15). 
18.		The specification of the instant application teaches a cell penetrating anti-DNA binding protein having an antigen binding protein that binds to DNA and comprises VH and VL CDRs as recited in instant claim 14 (page 1, lines 19-26), wherein the binding proteins comprise a VH comprising a sequence of at least 95% identical to SEQ ID NOs: 17-23 and a VL comprising a sequence of at least 95% identical to SEQ ID NOs: 24-29 (page 2, lines 13-17). Applicant provided Exhibit (dated 2/3/22, pages 2, 3) having an overview of the sequences recited in pending claims show that the VH and VL sequences (SEQ ID NOs: 17-23 and 24-29 respectively) comprise the recited VH and VL CDRs. The specification however, does not provide adequate written description of the claimed genus of cell penetrating anti-DNA Fv fragments having an antigen binding domain, wherein the antigen binding domain binds to DNA and comprises a VH and a VL having a sequence that is at least 95% identical to any one of SEQ ID NOs: 17 to 23, and to any one of SEQ ID NOs: 24 to 29 respectively. It is noted that 95% identical implies that the VH and VL domains can have substitutions, additions and/or deletions of amino acids in the CDRs. The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the genus of cell penetrating anti-DNA Fv fragments having the recited action of instant claims.
19.		The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3° Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column). While there are some publications, which acknowledge that CDR3 is important, the conformations of other CDRs as well as framework residues influence binding. MacCallum et al (J. Mol. Biol., 262, 732-745, 1996) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.). DePascalis et al (Journal of Immunology, 2002, Vol. 169, pp. 3076- 3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.). Although abbreviated CDR residues were used in the constructs, some residues in all6 CDRs were used for the constructs (see page 3080, left col.). The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al (Biochemical and Biophysical Research Communications, 2003, Vol. 307, pp. 198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).
20.		It is unlikely that antibodies, which do not contain all of the specific heavy and light chain CDRs of antibodies that bind DNA comprising VH comprising sequences as shown in any one of SEQ ID NOs: 17 to 23 and VL comprising the sequence as shown in any one of SEQ ID NOs: 24 to 29 in their proper order and in the context of framework sequences, which maintain their correct spatial orientation, have the requisite DNA binding function. The specification provides insufficient evidence or nexus that would lead the skilled artisan to predict the ability of producing antibodies with identified CDR having substitution, deletions or additions to the recited CDRs, wherein the antibodies bind DNA.
21.		The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, /.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3). The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the genus of cell penetrating anti-DNA Fv fragments having the action as instantly claimed.
22.		The specification does not provide adequate written description of the claimed invention. In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention, the genus of cell penetrating anti-DNA Fv fragments having an antigen binding domain, wherein the antigen binding domain binds to DNA and has a VH comprising a sequence of at least 95% identical to the sequence as shown in any one of SEQ ID NOs: 17 to 23 and a VL has a sequence of at least 95% identical to the sequence as shown in any one of SEQ ID NOs: 24 to 29. The specification does not sufficiently disclose which amino acids of the CDRs of the VH comprising sequences as shown in any one of SEQ ID NOs: 17 to 23 and amino acids of the CDRs of VL comprising the sequence as shown in any one of SEQ ID NOs: 24 to 29 are essential for binding DNA. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997). The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405. The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id.
23.		It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies, and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes: Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
24.		The Court has indicated in Amgen Inc vs Sanofi (2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen. The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products — a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1St paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id).
25.		In this case, the specification does not sufficiently describe anti-DNA Fv fragments having an antigen binding domain, wherein the antigen binding domain binds to DNA and comprises a VH comprising a sequence at least 95% identical to the sequence as shown in any one of SEQ ID NOs: 17 to 23 and a VL comprising a sequence at least 95% identical to the sequence as shown in any one of SEQ ID NOs: 24 to 29. The Specification does not sufficiently disclose which amino acids of the CDRs of the VH comprising sequences as shown in any one of SEQ ID NOs: 17 to 23, and amino acids of the CDRs of VL comprising the sequence as shown in any one of SEQ ID NOs: 24 to 29, are essential for binding DNA. One of ordinary skill in the art would not be able to identify the broad claimed genus of anti-DNA Fv fragments. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.


Claim Rejections - 35 USC § 102
26.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

27.		Claims 1, 3, 6-8, 12-14, 17 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al WO 2016/033324, 3/3/2016 (IDS). 
28.		The claims are directed to a cell penetrating anti-DNA binding protein comprising an antigen binding domain that binds to DNA and comprises a heavy chain variable region (VH) comprising the CDRS of SEQ ID NOs: 1, 2/3, 4, and a light chain variable region or VL comprising the CDRS of SEQ ID NOs: 5/6, 7, 8 (claims 1, 14), wherein: the binding protein comprising VH and VL sequences as recited in claims 3 and 14, are in a single polypeptide chain (claims 6-8) or in separate polypeptide chains (claims 12 ,13); and is conjugated to another compound (claim 17). 
29.		Armstrong discloses a 3E10 antibody comprising a heavy chain variable region (VH) having identity with instant CDRs - CDR1 as shown in SEQ ID NO: 1, a CDR2 as shown in SEQ ID NO: 3 and CDR3 as shown in SEQ ID NO: 4; a light chain variable region (VL) having a CDR1 as shown in SEQ ID NO: 5,  a CDR2 as shown in SEQ ID NO: 7 and a CDR3 as shown in SEQ ID NO: 8 (Appendix a, b respectively). Armstrong discloses a VH region (SEQ ID NO. 38) that has 97.7% (at least 95%) sequence identity to instant VH variable region of SEQ ID NO.17 (Appendix c) (instant claims 1, 3, 14). Armstrong discloses that the antibody or antibody fragment may be conjugated to a therapeutic agent such as olaparib (page 10, lines 28-29; page 85, lines 14-16) (instant claim 17). Armstrong teaches that the antibody is an scFv or a Fab (page 10, lines 13-21; page 22, lines 10-28). The reference teaches that the VH and VL domains are connected via a gly/ser or peptide linker sequence (page 29, lines 5-6; page 41, lines 6-7). Armstrong teaches that the antibody comprises VH and VL in a single (polypeptide) chain Fv fragment or scFv (page 32, lines 13-14), or can comprise diabodies, tribodies or tetrabodies and a constant region (i.e. the VH and VL are in separate polypeptide chains) (page 41, para 1) (instant claims 6-8 12, 13). The reference therefore, anticipates the invention.

Claim Rejection - 35 USC § 103
30.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
31.		Claims 4, 9 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Armstrong (2016), as applied to claims 1, 3, 6-8, 12-14, 17, in view of Hansen et al (WO 2016/033321, 3/3/2016 (IDS)).
32.		The claims also recite that the VH and VL are separated by a linker comprising SEQ ID NO: 30 (claim 4); and the binding protein is a di-scFv (claims 9, 15).  
33.		The teachings of Armstrong are set forth above.
34.		Armstrong does not teach a linker of SEQ ID NO: 30, or that the binding protein is a di-scFv.
35.		Hansen et al teach di-scFv and tri-scFv of monoclonal antibody 3E10 variant (with D31N mutations in CDR1 of VH), wherein di-scFv 3E10 suppresses the growth of tumor cells, and is “lethal to cancer cells deficient in DNA repair” (Abstract; page 1, para 3; page 2, lines 26-29; page 3, Summary of the Invention: para 1; para spanning pages 31-32; pages 52-57). The reference teaches that the variable heavy and light chains can be joined using a linker thereby creating a single molecule (chain) or scFv. Hansen et al teach that the linker permits the “heavy and light chain to bind together in their proper conformational orientation” (page 18, lines 3-5). The reference teaches a peptide identical to instant SEQ ID NO: 30 (Appendix d).
36.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the antigen binding protein or 3E10 antibody of Armstrong by using 3E10 di-scFv binding proteins having a peptide linker in view of the teachings of Hansen et al. The person of ordinary skill would have been motivated in favor of a di-scFv as these are not toxic to normal cells, but are lethal to cancer cells deficient in DNA repair and can suppress tumor cells (Hansen et al), indicating a utility of di-scFv products in cancer therapy. The person of ordinary skill would have expected reasonable success because single chain antibody was a known technology and different forms of antibodies having single or separate polypeptide chains were produced and tested for utility, at the time of filing of the instant invention.
37.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

Double Patenting
Statutory

38.		A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
39.		A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


40.		Claims 1, 3-4, 6-9, 12-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-4, 6-9, 12-17 of co-pending Application No. 16/631,418.  
41.		This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 

Non-Statutory-Provisional
42.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
43.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
44.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

45.		Claims 35-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 6-9, 12-17 of co-pending Application No. 16/631,418. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to a cell-penetrating anti-DNA binding protein that is an antibody, scFv or a di-scFv, comprising a heavy chain variable region (VH) comprising the CDRS of SEQ ID NOs: 1, 2/3, 4 and a light chain variable region or VL comprising the CDRS of SEQ ID NOs: 5/6, 7, 8, wherein: the binding protein comprises of the same VH and VL sequences.  
	Therefore, instant claims are anticipated by the ‘418 application claims.
46.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	
47.		Claims 14-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 28 of co-pending Application No. 16/967,110, in view of Hansen et al (2016). Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to a binding protein comprising a polypeptide comprising instant VL CDRs, which are identical the polypeptide of SEQ ID NO: 60 of ‘110 claims (Appendix e) 
The only difference between the 2 sets of claims is as follows: 
	Instant claim 15 recites a di-scFv, while claim 28 of ‘110 application does not have this limitation. However, this would be obvious in view of the teachings of Hansen et al, as set forth above. Additionally, the ‘110 PGPB teaches that the inventive antibody is a di-scFv (claim 7; para 0017, for example).
	Therefore, instant claims are rendered obvious by the ‘110 application claims.
48.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

49.		Claims 1, 3, 6-9, 12-17, 35-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 30, 31 and 33 of co-pending Application No. 17/272,124. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite a cell-penetrating anti-DNA binding protein that is an antibody, scFv or a di-scFv, comprising sequences that are identical to:  
(i) SIN 70 of claim 30 of the ‘110 application (instant VH CDRs of SEQ ID NOs:1, 3, 4 and VL CDRs of SEQ ID NOs: 6, 7, 8; and VL SEQ ID NO: 27) (Appendix f-h); 
(ii)  VH comprising SIN 50 of claim 31 of the ‘110 application (instant VH CDRs of SEQ ID NOs:1, 3, 4; and instant SIN 21 – Appendix i-j)); and 
(iii) VL comprising SIN 56 of claim 31 of the ‘110 application (instant VL CDRs of SEQ ID NOs: 6, 7, 8 and instant SIN 27 – Appendix k-l).
	Therefore, instant claims are anticipated by the ‘124 application claims.
50.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

51.		Claims 1, 3-4, 6-9, 12-17 and 35-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-18 of co-pending Application No. 16/967,109, as evidenced by Armstrong (2016). Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite a cell-penetrating anti-DNA binding protein that is an antibody.
The differences between the 2 sets of claims are as follows: 
(i) Claim 18 of ‘109 recites that the antibody consists of 3E10, while instant claims are more generic and do not recite 3E10 antibody. However, this is evidenced by Armstrong teachings presented above. Additionally, the ‘109 application teaches sequences that are identical to instant CDRs 1, 2, 4 (Appendix m), 1, 3, 4 (Appendix n), 5, 7, 8 (Appendix o) and 6, 7, 8 (Appendix p), indicating that the ‘109 claims encompass the instant claims. 
(ii) Instant claims recite scFv binding protein, while ‘109 claims are silent on this limitation. However, the ‘109 PGPB exemplifies a mouse 3E10 scFv (para 0280). 
Instant claims are therefore, anticipated by the ;109 application claims.
52.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

53.		Claims 1, 3-4, 6-9, 12-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 10, 20 of co-pending Application No. 17/272,151, as evidenced by Armstrong (2016). Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite a cell penetrating anti-DNA antibody, diabody or scFv, comprising CDRs that are identical to SEQ ID NOs: 3 and 7 of claim 5(i) of ‘151 application (see Appendix q-r showing identity with instant CDRs 1, 3, 4 and 5, 7, 8 respectively). 
The only differences between the two sets of claims are: 
(i) Claim 4 of ‘151 recites that the antibody is 3E10, while the instant claims do not recite this antibody. However, instant CDRs are identical to 3E10 antibody as also anticipated by Armstrong et al. Therefore, 3E10 is evidenced by Armstrong. 
(ii) Instant claims recite a linker, while ‘151 claims do not have this limitation. However, this would be inherent as the antibody has linkers (para 0126, 0132) (Appendix s showing identity of linker SEQ ID NO: 38 of ‘151 application with instant SEQ ID NO: 30).   
(iii) Instant claims recite a di-scFv, while the ‘151 claims do not have this limitation. However, the ‘151 PGPB (para 0076) teaches that the cell penetrating antibody could be di-scFv.
54.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

55.		Claims 1, 3-4, 6-9, 12-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, and 17 of co-pending Application No. 17/272,136, as evidenced by Armstrong (2016). Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite a cell penetrating anti-DNA antibody, diabody or scFv, comprising CDRs that are identical to SEQ ID NOs: 3 and 7 of claim 5(i) of ‘151 application (see Appendix t-u showing identity with instant CDRs 1, 3, 4 and 5, 7, 8 respectively). 
The only differences between the two sets of claims are: 
(i) Claim 4 of ‘136 recites that the antibody is 3E10, while the instant claims do not recite this antibody. However, instant CDRs are identical to 3E10 antibody as evidenced by Armstrong et al. 
(ii) Instant claims recite a linker, while ‘136 claims do not have this limitation. However, this would be inherent as the antibody has linkers (para 0033, 0122, 0128 of the ‘136 PGPB) (Appendix v showing identity of linker SEQ ID NO: 38 of ‘136 application with instant SEQ ID NO: 30).   
(iii) Instant claims recite a di-scFv, while the ‘136 claims do not have this limitation. However, the ‘136 PGPB (para 0072) teaches that the cell penetrating antibody could be di-scFv.
56.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

57.		Claims 1, 3-4, 6-9, 12-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 10-17, and 22-25 of co-pending Application No. 16/310,372, as evidenced by Armstrong (2016). Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to a DNA binding protein, which is an antibody scFv comprising a polypeptide comprising instant VL CDRs and polypeptides identical to SEQ ID NOs: 3 and 11/12 of ‘372 claims, wherein SEQ ID NO: 11 comprises a linker sequence (as taught in ‘372 PGPB, para 0202), which is 100% identical to instant SEQ ID NO: 30 (Appendix w, x, y, z).
The only difference between the 2 sets of claims is as follows: 
	Instant claim 15 recites a di-scFv, while claims of ‘372 application do not have this limitation. However, this would be obvious as the ‘372 PGPB teaches that exemplary 3E10 scFv includes di-scFv (para 0197), and that SEQ ID NO: 12 has di-scFv domains (para 0207, 0399). The PGPB also states that SEQ ID NO: 3 is to a 3E10 antibody, as the antibody of instant claims evidenced by the teachings of Armstrong (2016). 
58.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

59.		Claims 1, 3-4, 6-9, 12-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 10-12, 14, 18-19, 21-22, 26-28 of co-pending Application No. 16/676,076. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to a binding protein, which is an antibody that is di-scFv, a tribody or a tetrabody comprising a polypeptide comprising instant VL CDRs and polypeptides identical to SEQ ID NOs: 3, 26 and 27 of ‘076 claims, wherein SEQ ID NO: 26 comprises a linker sequence, which is 100% identical to instant SEQ ID NO: 30 (Appendix aa, ab, ac, ad).
		Instant claims are therefore, anticipated by the ‘076 application claims.
60.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

61.		Claims 1, 3-4, 6-9, 12-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6, 8-14 and 16-18
of US patent 9,732,146, in view of Hansen et al (2016) and as evidenced by Armstrong (2016). Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to an antibody scFv comprising the polypeptides identical to SEQ ID NOs: 2, 6 and 30 of the patent claims, wherein SEQ ID NO: 30 comprises a swivel or linker sequence, which is 100% identical to instant SEQ ID NO: 30 (Appendix ae, af, ag, ah).
The only difference between the 2 sets of claims is as follows: 
	Instant claim 15 recites a di-scFv, while claims of ‘146 patent do not have this limitation. However, the patent claims are to a 3E10 antibody, as also are the instant claims evidenced by the teachings of Armstrong (2016). The 3E10 antibody of the instant claims would therefore, be a di-scFv in view of the teachings of Hansen et al (2016).
62.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 9,732,146.

Conclusion
63.         	No claims are allowed.			
64.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
65.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
66.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
11 June 2022                                                                                                                                                                                                        /GREGORY S EMCH/Primary Examiner, Art Unit 1699